Exhibit 2 Joint Filing Agreement Pursuant to Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned agree that Amendment No. 2 to the Statement on Schedule 13D to which this Joint Filing Statement is attached as an exhibit is filed on behalf of each of them in the capacities set forth below. Dated: June 16, 2008 BEL FUSE INC. By: /s/ Colin W. Dunn Name: Colin W. Dunn Title: Vice President Finance BEL VENTURES INC. By: /s/ Colin W. Dunn Name: Colin W. Dunn Title: Vice President
